06/30/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 21-0040


                                         DA 21-0040
                                      _________________

THOMAS KONESKY,
        Plaintiff, Counter-Defendant,
        and Appellant,

    vs
KEVIN KELLER; KAREN L. REIFF; CHURCH,
HARRIS, JOHNSON & WILLIAMS, P.C., and
JOHN DOES A-Z;

             Defendants, Counter-Plaintiffs,
             and Appellees,                                        ORDER

KEVIN KELLER,

             Third-Party Plaintiff,

      v.

DONITA KONESKY,

             Third-Party Defendant.
                                 _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Elizabeth Best, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                   June 30 2021